Citation Nr: 1824079	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder and to include as a chronic qualifying disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from August 1991 to October 1995, and in the U.S. Army from May 2005 until September 2006, with additional Reserve service.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2013 the Veteran presented testimony before the undersigned Veterans Law Judge, and a transcript of that hearing is associated with the record.

This case was previously remanded by the Board in September 2011, May 2014, August 2015, June 2016, and August 2017.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand is again required in this case to obtain an adequate VA opinion.  This case has been remanded multiple times to obtain a sleep study, because 2014 sleep study was found inadequate.  The 2017 Board remand directed the AOJ to obtain a diagnostic sleep study and then to secure another VA examination and opinion.  

In September 2017, a VA physician submitted a medical opinion stating that "the Veteran was not interviewed and examined as this was not required."  The physician then stated that they reviewed all relevant treatment records, and opined that the Veteran had no medical diagnosis for a sleep disorder.  The physician stated the Veteran had a repeat sleep study performed on September 12, 2017 that was negative for any diagnosis of a sleep disorder, including sleep apnea.  

A review of the record fails to show a September 2017 sleep study.  Instead, an October 2017 sleep study was conducted that showed the presence of mild obstructive sleep apnea that was worse in REM sleep.  No addendum opinion was obtained following the October 2017 sleep study.  As a result, remand is again required to obtain an adequate opinion on the etiology of the now-diagnosed mild obstructive sleep apnea.  

Notably, in a February 2018 Brief, the Veteran's representative requested a new etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, the VA sleep study conducted in September 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Return the claims folder to an appropriate examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  The examiner is requested to provide the following opinions:

a) Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed mild obstructive sleep apnea manifested during the Veteran's period of active service, or is otherwise related to the Veteran's military service?  The examiner must consider the Veteran's lay testimony and the October 2017 sleep study.

b) Is it at least as likely as not (a 50 percent or greater probability) that mild obstructive sleep apnea is caused or aggravated by the Veteran's service-connected posttraumatic stress disorder?

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




